                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 LAQUAN L. KEARNEY,
                                                       Civ. No. 17-6269 (RBK) (KMW)
                Plaintiff,

        v.
                                                       MEMORANDUM OPINION AND
 BAYSIDE STATE PRISON                                  ORDER
 ADMINISTRATION, et al.,

                Defendants.


       Plaintiff Laquan L. Kearney is a prisoner confined at Northern State Prison, in Newark,

New Jersey. On June 26, 2018, the Court allowed the case to proceed as to certain Defendants and

dismissed, among other things, Plaintiff’s claim against Hearing Officer “Ms. Ralph” without

prejudice for failure to state a claim. (ECF No. 13). Thereafter, Plaintiff submitted two letters, in

which he seeks, among other things, to amend his complaint to add new facts and allegations only

as to Ms. Ralph (ECF Nos. 18 & 27).

       “However, any attempt to amend or supplement his Complaint must conform to Federal

Rule of Civil Procedure 15, and an amended complaint, once accepted by the Court, replaces the

original complaint and renders it inoperative.” Iantosca v. Magnone, No. 16-9497, 2017 WL

3065214, at *4 (D.N.J. July 19, 2017); see also, e.g., Young v. Keohane, 809 F. Supp. 1185, 1198

(M.D. Pa. 1992). The Court has reviewed Plaintiff’s “letters and declines to permit Plaintiff to

supplement his complaint in this piecemeal fashion.” Iantosca, 2017 WL 3065214, at *4.

       If Plaintiff wishes to file an amended complaint, he must file a comprehensive proposed

amended complaint, along with a motion to amend, and a brief in support of his motion. Plaintiff

should include all of the facts and allegations he seeks to assert against Ms. Ralph and the

remaining Defendants. Under Federal Rule of Civil Procedure 10, an “amended complaint may
adopt some or all of the allegations in the original complaint but must clearly and explicitly identify

and adopt such allegations.” Wilson v. Martone, No. 11-5337, 2012 WL 715319, at *5 n.2 (D.N.J.

Mar. 5, 2012) (citing 6 Wright, Miller & Kane, Fed. Prac. and Proc. § 1476 (3d ed.)). To avoid

confusion, “the safer course is to file an amended complaint that is complete in itself.” Id.

       THEREFORE, it is this _9th_ day of October, 2018, hereby

       ORDERED that Plaintiff’s letters, to the extent that they seek to amend his complaint on

a piecemeal basis (ECF Nos. 18 & 27), are denied without prejudice; and it is further

       ORDERED that the Clerk of the Court shall serve Plaintiff with a copy of this

Memorandum Opinion and Order via regular U.S. mail.



                                                               s/Robert B. Kugler
                                                               ROBERT B. KUGLER
                                                               United States District Judge
